18-1957
     Singh v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 569 583
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand
 5   nineteen.
 6
 7   PRESENT:
 8            ROSEMARY S. POOLER,
 9            REENA RAGGI,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   DMARMINDER SINGH, AKA DHARMINDER
15   SINGH,
16            Petitioner,
17
18                   v.                                          18-1957
19                                                               NAC
20   WILLIAM P. BARR, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 Deepti Vithal, Richmond Hill, NY.
26
27   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
28                                   General; Jonathan A. Robbins,
29                                   Senior Litigation Counsel; Dana M.
30                                   Camilleri, Trial Attorney, Office
31                                   of Immigration Litigation, United
32                                   States Department of Justice,
33                                   Washington, DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Dmarminder Singh, a native and citizen of

 6   India, seeks review of a June 13, 2018, decision of the BIA

 7   affirming an August 7, 2017, decision of an Immigration Judge

 8   (“IJ”) denying his application for asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Dmarminder Singh, No. A208 569 583 (B.I.A.

11   June 13, 2018), aff’g No. A208 569 583 (Immig. Ct. N.Y. City

12   Aug. 7, 2017).       We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14         Under the circumstances, we have considered both the IJ’s

15   and   the   BIA’s    opinions    “for    the   sake   of   completeness.”

16   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

17   (2d Cir. 2006).      The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

20         “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination       on   .   .   .   the   consistency      between   the


                                          2
 1   applicant’s or witness’s written and oral statements . . . ,

 2   the   internal      consistency    of   each   such   statement,     the

 3   consistency    of      such   statements   with   other   evidence    of

 4   record . . . without regard to whether an inconsistency,

 5   inaccuracy, or falsehood goes to the heart of the applicant’s

 6   claim,    or     any     other    relevant     factor.”      8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 8   163-64 (2d Cir. 2008).           Substantial evidence supports the

 9   agency’s determination that Singh was not credible as to his

10   claim that members of the Akali Dal Badal party beat him twice

11   in India on account of his membership in the Shiromani Akali

12   Dal Amritsar Party.

13         The agency reasonably relied on Singh’s inconsistent

14   statements regarding whether police in India detained and

15   harmed him when he reported being beaten by members of the

16   Badal Party. See 8 U.S.C. § 1158(b)(1)(B)(iii).             Singh did

17   not provide compelling explanations for this inconsistency.

18   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

19   petitioner must do more than offer a plausible explanation

20   for his inconsistent statements to secure relief; he must

21   demonstrate that a reasonable fact-finder would be compelled

22   to credit his testimony.” (internal citation and quotation


                                         3
 1   marks omitted)).

 2        The agency also reasonably found that Singh’s inability

 3   to   recall   the name   of his   political   party impugned     his

 4   credibility because it was inconsistent with his claim that

 5   he was targeted and beaten on account of his active membership

 6   in that party.      See 8 U.S.C. § 1158(b)(1)(B)(iii).          Singh

 7   attempted to explain that he could not recall the name of his

 8   party because his beatings had impacted his memory.         The IJ

 9   was not compelled to credit that explanation because Singh

10   did not submit medical evidence of memory issues and was able

11   to recall the name of the party that targeted him.               See

12   Majidi, 430 F.3d at 80.

13        The agency also reasonably relied on the inconsistency

14   between Singh’s statements during his credible fear interview

15   and his hearing testimony regarding when he was threatened

16   and beaten in India.     See 8 U.S.C. § 1158(b)(1)(B)(iii).       As

17   an initial matter, the agency did not err in relying on the

18   record of Singh’s credible fear interview because the record

19   of the interview was sufficiently reliable, in that the

20   interview     was   conducted   with   an   interpreter,   it     was

21   memorialized in a typewritten, question-and-answer format,

22   the questions posed were designed to elicit details of Singh’s


                                       4
 1   asylum     claim,    and    Singh’s       responses          indicated      that    he

 2   understood the questions.              See Ming Zhang v. Holder, 585 F.3d
3   715,    724-25    (2d     Cir.   2009).         Singh    testified        that     the

 4   beatings he suffered occurred in the fourth and fifth months

 5   of 2015.       When confronted with his inconsistent statement at

 6   his credible fear interview that he was beaten in the sixth

 7   month,    Singh     changed      his    testimony       to    conform       with   his

 8   interview, stating that he was beaten in the fifth and sixth

 9   months.     This created a new inconsistency with his interview,

10   in which he had stated that his second beating occurred during

11   the    ninth     month.       Further,        his   testimony        that    he    was

12   threatened in the fourth and fifth months was inconsistent

13   with his interview statement that he was threatened in the

14   eighth month.

15          Given the inconsistency findings, the agency’s adverse

16   credibility       determination          is    supported        by    substantial

17   evidence.           See    8 U.S.C.       § 1158(b)(1)(B)(iii).                    That

18   determination       was    dispositive         of   asylum,      withholding        of

19   removal, and CAT relief because all three claims were based

20   on the same factual predicate.                  See Paul v. Gonzales, 444

21 F.3d 148, 156-57 (2d Cir. 2006).                    Accordingly, we do not

22   consider the agency’s alternative burden finding.                        See I.N.S.


                                              5
 1   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

 2   courts and agencies are not required to make findings on

 3   issues the decision of which is unnecessary to the results

 4   they reach.”).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe
10                               Clerk of Court
11




                                   6